Citation Nr: 0739353	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-30 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for diabetes mellitus with erectile dysfunction, early 
diabetic nephropathy, early diabetic retinopathy and atrophic 
skin changes.

2.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the left lower extremity, to 
include an effective date earlier than September 16, 2005.

3.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the right lower extremity, to 
include an effective date earlier than September 16, 2005.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

On January 18, 1996, the veteran filed a claim for 
entitlement to service connection for diabetes.  In August 
2000, the veteran was awarded entitlement to nonservice-
connected pension.  Insulin-dependent diabetes mellitus was 
regarded as one component of his medical disorders along with 
erectile dysfunction.  Service connection for diabetes 
mellitus was awarded pursuant to an August 2001 rating and 
the effective date was adjusted to January 18, 1996 pursuant 
to a February 25, 2002 rating.  In accordance with a July 
2004 rating, erectile dysfunction and early neuropathy were 
regarded as noncompensable components of the veteran's 
diabetes mellitus.  Separate 10 percent disability 
evaluations were assigned for peripheral neuropathy of each 
lower extremity, effective from September 16, 2005, pursuant 
to an October 2005 rating.  In accordance with a July 2007 
rating, early diabetic nephropathy, early diabetic 
retinopathy and atrophic skin changes were recognized as 
additional noncompensable components of the veteran's service 
connected type II diabetes mellitus, evaluated as 20 percent 
disabling.  See also Supplemental Statement of the Case 
issued on July 12, 2007.  On his substantive appeal dated 
August 7, 2007, the veteran indicated that he wished to 
continue the appeal for a higher evaluation for diabetes 
mellitus, type II with erectile dysfunction, early diabetic 
nephropathy, early diabetic retinopathy and atrophic skin 
changes and to continue the appeal for greater than separate 
10 percent ratings for peripheral neuropathy of the right and 
left lower extremity.


FINDINGS OF FACT

1.  Diabetes mellitus is manifested by disease requiring 
insulin and restricted diet, but no regulation of activities 
and/or evidence of ketoacidosis or hypoglycemic episodes with 
noncompensable complications of erectile dysfunction, early 
diabetic nephropathy, early diabetic retinopathy and atrophic 
skin changes.  

2.  Diabetic neuropathy of the lower extremities is 
manifested by sensory involvement, including subjective 
complaints of a burning sensation, numbness, and tingling in 
the lower extremities and initially includes clinical 
findings of mild neurological involvement from September 16, 
2005.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected diabetes 
mellitus Type II, with erectile dysfunction, early diabetic 
nephropathy, early diabetic retinopathy and atrophic skin 
changes, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.20, 4.120 including Diagnostic Code 7913 (2007).

2.  The criteria for an initial rating greater than 10 
percent for diabetic neuropathy of the left lower extremity 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2007).

3.  The criteria for an initial rating greater than 10 
percent for diabetic neuropathy of the right lower extremity 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2007).


4.  The criteria for an effective date earlier than September 
16, 2005 for the award of separate 10 percent ratings for 
peripheral neuropathy of the lower extremities have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in August 2001, December 2002, May 2005 and March 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.    

Factual Background

As noted above, on January 18, 1996, the veteran filed a 
claim for entitlement to service connection for diabetes.  
Service connection for diabetes mellitus was awarded pursuant 
to an August 2001 rating and the effective date was adjusted 
to January 18, 2001 pursuant to a February 25, 2002 rating.  
Pursuant to a July 2004 rating, erectile dysfunction and 
early neuropathy were regarded as noncompensable components 
of the veteran's diabetes mellitus.  Separate 10 percent 
disability evaluations were assigned for peripheral 
neuropathy of each lower extremity, effective from September 
16, 2005, pursuant to an October 2005 rating.  On his 
substantive appeal dated August 7, 2007, the veteran 
indicated that he wished to continue the appeal for diabetes 
mellitus, type II, with erectile dysfunction, early diabetic 
nephropathy, early diabetic retinopathy and atrophic skin 
changes and to continue the appeal for assigning 10 percent 
or peripheral neuropathy of the right and left lower 
extremity.

The veteran was admitted to a VA hospital in December 1995 
and discharged in January 1996.  One diagnosis included 
uncontrolled diabetes mellitus on admission.  He was given a 
regimen of Insulin treatment with regular Insulin coverage on 
a sliding scale.  He rapidly gained control on this and was 
given Glucotrol and regular as Insulin coverage.  His diet 
was adjusted.

The veteran underwent a contract examination through QTC 
Medical Services (QTC) in March 2000.  With respect to his 
diabetes he provided a history of having that condition since 
1984.  He currently used Humulin 70/30 and used 50 units in 
the morning.  He also used 30 units in the evening.  His 
sugars fasting were generally 170's to 180's during the day.  
Postprandially, his sugars could go to the 300 range.  He 
denied fainting because of low blood sugar and has not 
required hospitalization due to hypoglycemia.  He had 
symptoms of muscle weakness and denied itching of the skin.  
He denied having bladder dysfunction or bowel dysfunction.  
His current symptoms from his diabetes he attributed to 
blurred vision, "eyes feel like they are swelling."  He felt 
thirsty and had polyuria.  He did not believe that he had a 
restriction of his activities because of his diabetes.  No 
pertinent skin disorder was identified.  Eyes were reported 
as normal.  Diagnosis, in pertinent part, was Insulin-
dependent diabetes mellitus.  The examiner additionally 
commented that the veteran was taking 80 units of Humulin 
70/30 per day.  Sugar on blood work was 183, though 
urinalysis was negative for sugar and proteinuria.  
Extremities were normal, he had no edema and no varicose 
veins.  Foot examination was normal, neurologically he was 
assessed as normal with normal reflexes.

The veteran was afforded another QTC examination in August 
2002.  Visual acuity with correction was hand motion in the 
right eye and 20/20 OS.  IOP was 23 OD and 25 OS.  The slit 
lamp exam of the anterior segment was normal except for a 
trace nuclear sclerotic cataract in the right eye.  The lens 
of the left eye was clear.  The funduscopic examination 
showed a cup/disc ratio of .25 bilaterally.  On examination 
of the right eye, there was a large area of RPE atrophy and 
clumping.  Blood vessels were normal.  The area of atrophy 
and clumping in the macula extended through the superior 
arcade to the superior periphery.  The macula and blood 
vessels of the left eye were normal.  Diagnosis in the 
pertinent part was Insulin-dependent diabetes--no diabetic 
retinopathy.  (2) Cataract right eye.  (3) Blind right eye 
secondary to retinal trauma.

The veteran was afforded another QTC examination on June 26, 
2002.  He reported numbness in his hands and feet and right 
hip.  He reportedly had to go to the bathroom every hour to 
urinate.  He also reported that he could not have sex because 
of inability to attain an erection.  He saw a doctor once a 
month.  But he had no restriction of activity and no weight 
loss.  He was on a restricted diabetic diet.  He has tingling 
and numbness and a feeling of electricity going through his 
hands and feet off and on.  He has no other abnormal 
sensations.  He has severe sexual dysfunction.  He said his 
sex is absolutely dead.  He does not have bladder or bowel 
dysfunction.  He continued on Insulin medication.  On  
physical examination, there was no evidence of rash or any 
skin atrophy or break down.  Extremities were reported as 
normal with no edema or varicosities.  Peripheral pulses were 
one plus dorsalis pedis and posterior tibial bilaterally in 
both lower extremities.  Peripheral nerves showed no 
involvement that was demonstrable.  Sensory examination was 
reported as within normal limits in both upper and lower 
extremities.  Motor function was within normal limits in both 
upper and lower extremities.  Diagnosis was diabetes 
mellitus, type II with generally poor control and 
complications of heart disease, status post MI and symptoms 
of early diabetic neuropathy.  Subjective factors included 
intermittent numbness and tingling of his feet and hands.  
Objectively the examiner was unable to get any clear evidence 
of neuropathy except on the history from the veteran, not 
from the physical examination.  The examiner additionally 
reported that the veteran's eye problems were at least as 
likely as not related to his diabetes and it was felt that he 
should have an ophthalmological consultation.  The veteran 
also was reported to have hypertension and that he was 
currently on medications which was more likely than not 
related to his diabetes.  There was also a finding of one 
plus proteinuria which of and by itself was not indicative of 
neuropathy.  The metabolic panel was normal.  The examiner 
finally commented that the early and questionable neuropathy 
was at least as likely as not related to his diabetes 
mellitus.  The examiner also diagnosed erectile dysfunction.

On March 13, 2002, the veteran was afforded a VA Agent Orange 
examination.  Diabetes type II was reported as a history 
since 1984.  Hypertension was reported since 1990.  As a 
civilian, the veteran had a gunshot wound above his right eye 
in 1978 and one to his left thigh in 1979.  He was stabbed in 
the left chest at one time and the left abdomen at another 
time.  Those stab wounds were in 1980 and 1984.  On the eye 
portion of the examination it was reported that in 1978 he 
completely lost vision suddenly in his right eye as a result 
of the gunshot.  At the time of the examination he had some 
return of vision in the right eye.  He had no history of 
cataracts or glaucoma.  His last eye exam was in 2000.  He 
was not wearing glasses at the time of the examination.  
Neurologically there was no weakness, seizures, spasticity, 
syncope, vertigo, paralysis or cerebral vascular accidents.  
He did report paresthesia on his fingers and both feet which 
he had been advised by his primary care provider is believed 
to be peripheral neuropathy.  He was prescribed on 3/5/02.  
Dilantin as a trial to treat for the tingling sensation in 
his feet and hands which he was to take 100 milligrams twice 
a day.  The extremities demonstrated no varicosities, 
clubbing, cyanosis or edema.  There was no calf tenderness.  
Hair distribution of the lower legs was intact.  
Neurologically cranial nerves 2 through 12 were intact.  
Coordination and gait was normal.  Deep tendon reflexes were 
1 to 2 plus and equal on all extremities.  Memory sensorium 
cognition were grossly normal.  Proprioception in the feet 
was not diminished.  Urine was positive for ketones and 
sugar.  Assessment in pertinent part was diabetes type II on 
Insulin.  Coronary artery disease with angina (3) 
hyperlipidemia, hypertension, status post myocardial 
infarction in 1996, gastroesophageal reflux disease.  Right 
eye loss of vision.  Osteoarthritis of the neck and right 
shoulder, erectile dysfunction, peripheral neuropathy of the 
hands and feet, dermatophytosis.  The veteran was strongly 
advised to stop smoking.  No new diagnosis and consults were 
initiated at the time of the examination.  

Outpatient treatment records through mid February 2005 
demonstrate continued treatment for diabetes mellitus limited 
to insulin and restricted diet.  Records do not demonstrate 
clinical findings of nephropathy or penis deformity.  In June 
2004, a .5 centimeter lesion was appreciated on his right 
calf, which he was directed to treat with dial soap and 
Bactracin twice daily.   In September 2004, some swelling of 
the veteran's feet was appreciated in connection with his 
high blood pressure and it was suggested that he regulate his 
salt intake.  In November 2004, the veteran reported open 
sores oozing on his legs, increased numbness and tingling in 
his legs inter alia, but no clinical correlation was 
documented.  

The veteran underwent a contract examination through QTC on 
September 16, 2005.  He reported intermittent throbbing and 
burning pain with increased skin temperature of the feet, 
present approximately one year and occurring as often as 
twice a day, with each episode lasting two or more hours.  He 
denied problems with his sugar necessitating hospital 
treatment.  He visited a doctor twice a year.  He claimed 
occasional blurring of vision and that he urinates every two 
hours.  He also claimed dry scaly skin in the lower 
extremities at the ankles and feet.  He was unsure if the 
diabetes mellitus had affected his kidneys.  On physical 
examination, of the eyes, including fundoscopic examination 
revealed positive bilateral AV nicking.  His skin was 
positive for scaling, dried and crusted skin in the bilateral 
lower extremities at the ankles and feet.  Examination of the 
extremities revealed, atrophic skin changes with thin skin 
and absence of hair in the bilateral lower extremities below 
the knees.  He also had 3+ pitting edema of the bilateral 
ankle.  There was no evidence of Reynaud syndrome, 
angioneurotic edema or erythromelagia.  Peripheral pulses 
were 2+ and equal at the femoral, popliteal, dorsalis pedis 
and anterior tibial regions.  On the neurological 
examination, no peripheral nerve involvement was appreciated.  
With respect to the lower extremities, normal motor function 
was assessed.  Sensory was abnormal with decreased pinprick 
at the ankles and feet bilaterally.  Deep tendon reflexes at 
the knees and ankles were 2+ and equal bilaterally.  The 
edema was felt to be related to the congestive heart failure.  
Diagnosis, in pertinent part, was diabetic peripheral 
polyneuropathy.   

The veteran underwent another contract examination through 
QTC in January 2007.  On physical examination of the eyes 
including a fundoscopic examination early signs of 
neovascularization of the bilateral retinal fields, 
consistent with diabetic retinopathy was revealed.  Skin 
disease was also present consisting of atrophic skin changes, 
dryness and cracking of the skin of the bilateral shins.  
There was no ulceration.  There was some exfoliation noted.  
There was no crusting.  Lesions of the whole body was less 
than 5 percent.  There was no tissue loss, induration, 
inflexibility, hypopigmentation, or limitation of motion.  
The area is slightly hyperpigmented, greater than 6 square 
inches and has a regular atrophic texture greater than 6 
square inches.  On examination of the extremities there was 
an abnormal atrophic skin changes consistent of thick scales 
and absence of hair at the ankles.  There was also two plus 
pitting edema at the ankles, unrelated to the claimed 
condition.  Peripheral pulses were normal at two plus and 
equal.  Femoral pulses were two plus and equal.  However the 
popliteal, dorsalis pedis and anterior tibial pulses were one 
plus and equal bilaterally.  Doppler ABI was done and the 
results would be reported in the diagnostic tests section.  
Neurologically there was no peripheral nerve involvement.  
The lower extremities were reported as capable of normal 
motor function.  Sensory function was decreased in the lower 
extremities in a stocking-like distribution.  Deep tendon 
reflexes at the knees and ankles were two plus and equal 
bilaterally.  Comprehensive metabolic tests were significant 
for glucose elevated at 170 (not a fasting specimen) 
clinically insignificant.  Calcium was also minimally 
decreased.  Creatinine was minimally elevated at 1.6 with 
insignificant findings present.  Urinalysis was significant 
for protein of 300 mg/dl.  Doppler ABI studies revealed 
normal ABI's and 1.4 on the right and 1.1 on the left.  
"Normal studies."  No peripheral vascular disease was noted.  
In pertinent part the diagnosis was diagnosis of a lower 
extremity peripheral neuropathy.  Subjective and objective 
factors are history and physical examination.  The veteran 
also had findings consistent with diabetic retinopathy.  The 
veteran also had atrophic skin changes which was felt to be 
secondary to diabetes mellitus.  He also had a history of 
coronary artery disease which also was felt to be secondary 
to diabetes mellitus.  The veteran additionally had arterial 
disease notably coronary artery disease which was felt to be 
secondary to dyslipidemia, secondary to diabetes mellitus.  
The veteran also was found to have impotence secondary to 
diabetes mellitus.  Neurologically he had diabetic neuropathy 
of the upper and lower extremities.  The examiner reported 
that the veteran was not restricted in activity due to his 
diabetes.  Examiner additionally commented that the veteran 
had hypertension which was aggravated by diabetes.  The 
examiner also was able to ascertain the degree of disability 
which was due to aggravation and diabetes as compared to a 
degree of previous disability.  

On March 23, 2007, the veteran was afforded a private medical 
examination.  Visual acuity examination revealed that he was 
blind in the right eye.  Uncorrected vision on the right is 
hand motion corrected it was also hand motion.  Uncorrected 
far vision on the left was 20/25 and corrected was 20/25.  
Uncorrected near vision on the left is 20/80 and corrected it 
was 20/25.  The best corrected far vision is worse than 
5/200.  He can detect motion on the right at 2 feet.  He does 
not have diplopia.  Diagnosis in pertinent part was diabetic 
retinopathy of the left eye.  Subjective factors are that 
he's blind on the right eye and his eyes feel dry.  The 
objective factors are he has multiple old chorioretinal 
lesions of the right eye and broad hemorrhages and exudates 
at the left eye.  The etiology of the veteran's cataracts and 
dry eye syndrome were primarily age related.  There was no 
significant difference in appearance of senile cataracts to 
distinguish them as diabetic induced.  Diabetics are prone to 
develop cataracts sooner and mature faster than nondiabetics.  

Analysis

In 1989, the United States District Court for the Northern 
District of California voided all denials of Agent Orange 
claims based on the regulations that became effective on 
September 25, 1985.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The district court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include the Vietnam veteran who has a covered 
herbicide disease, to include diabetes mellitus.  38 C.F.R. § 
3.816(b)(1)(i),(2) (2007).  The regulation further provides 
that where a "Nehmer class member" is entitled to disability 
compensation for a covered herbicide disease, and the claim 
was pending before VA on May 3, 1989, the effective date of 
the award will be the later of the date such claim was 
received by VA or the date the disability arose.  38 C.F.R. § 
3.816(c)(2).  That regulation further states that a claim 
will be considered a claim for compensation for a particular 
covered herbicide disease if: (i) The claimant's application 
and other supporting statements and submissions may 
reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
38 C.F.R. § 3.816(c)(2).  Otherwise, the effective date of 
the award is determined in accordance with 38 C.F.R. §§ 3.114 
and 3.400.  38 C.F.R. § 3.816(c)(4).

The veteran was, and the appellant is, a Nehmer class member.  
Since the initial claim of entitlement to service connection 
was filed in January 1996, that is, between May 3, 1989 and 
January 1, 2002, the effective date of the statute or 
regulation establishing a presumption of service connection 
under 38 C.F.R. § 3.307(a)(6)(ii), the effective date must be 
determined in accordance with 38 C.F.R. § 3.816.  Under the 
circumstances, the effective date for service connection for 
diabetes mellitus cannot precede January 18, 1996, the date 
of the claim.

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But the 
veteran timely appealed the ratings initially assigned for 
the diabetes mellitus and for the diabetic neuropathy of the 
right lower and left lower extremities.  Thus, with regard to 
these three disabilities, the Board must consider entitlement 
to "staged" ratings to compensate for times since filing the 
claim when the disabilities may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Diabetes

Prior to a revision to the evaluation criteria in mid 1996, 
the veteran's diabetes mellitus is evaluated according to the 
following criteria:

791
3
Diabetes mellitus
Rating

Pronounced diabetes mellitus which is uncontrolled 
(that is, with repeated episodes of ketoacidosis 
or hypoglycemic reactions) with a restricted diet, 
regulation of activities, and a progressive loss 
of weight and strength or severe complications.
100

Severe diabetes mellitus with episodes of 
ketoacidosis or severe hypoglycemic reactions, 
considerable loss of weight and strength, and mild 
complications such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular 
disturbances
60

Moderately severe diabetes mellitus requiring a 
large insulin dosage, a restricted diet, and 
careful regulation of activities (i.e., avoidance 
of strenuous occupational and recreational 
activities).
40

Moderate diabetes mellitus which is controlled by 
a moderate insulin or oral hypoglycemic agent 
dosage and a restricted (maintenance) diet where 
there is no impairment of health or vigor or 
limitation of activity.
20

Mild diabetes mellitus which is controlled by a 
restricted diet, without insulin, where there is 
no impairment of health or vigor or limitation of 
activity.
10
38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).

The Note for Diagnostic Code 7913, of 38 C.F.R. Part 4 
(1995), adds that definitely established complications of 
diabetes mellitus (such as amputations, impairment of central 
visual acuity, peripheral neuropathy with definite sensory or 
motor impairment, or definitely established arteriosclerotic 
focalizations) will be separately rated under applicable 
diagnostic codes.

In 1996, after the claim was filed, the criteria for 
evaluation of diabetes mellitus were revised as set forth 
below:

7913
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to support 
a 100 percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

The Board is mindful of the veteran's concerns about his 
diabetic condition; there is no evidence of restriction of 
activities attributable to diabetes mellitus and no evidence 
of ketoacidosis.  Thus, no more than a 20 percent rating is 
demonstrated for the veteran's diabetes mellitus throughout 
the evaluation period under the earlier or current evaluation 
criteria.  Thus, a higher evaluation than 20 percent is not 
demonstrated or approximated at any point during the appeal.

The Board also notes that service connection is in effect for 
numerous other compensable conditions (including diabetic 
neuropathy of the lower extremities, post traumatic stress 
disorder (PTSD), coronary artery disease etc.).  The Board is 
mindful of the veteran's numerous visits to diabetic care 
providers.  However, the critical elements that are lacking 
in this case are restriction of activities and/or evidence of 
ketoacidosis or hypoglycemic episodes needed for a higher 
rating.

In sum, the Board concludes that a higher rating is not 
warranted for the veteran's diabetes, which has been rated 20 
percent disabling since January 1996, under either the 
earlier or the current evaluation criteria.

Peripheral Neuropathy

The veteran's peripheral neuropathy is evaluated according to 
the following criteria:

Sciatic Nerve.
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

The Board notes that separate 10 percent ratings for each 
lower extremity have been in effect since September 16, 2005.

Prior to September 16, 2005, the record does not contain 
clinical documentation of symptomatology compatible with mild 
incomplete paralysis of the sciatic nerve; therefore 
separate, compensable ratings prior to that time are not 
appropriate.  As noted above, clinical examination of the 
veteran's bilateral lower extremities did not reveal such 
symptoms in June 2002, when the examiner specifically noted 
that sensory examination was normal in lower extremities and 
that peripheral nerves showed no demonstrable involvement.  
Notably, the veteran walked with a normal gait without a 
limp.  Further, he had positive sensation in all extremities 
until the September 2005 examination at which point sensory 
was reported as abnormal and a decreased pinprick was 
clinically appreciated at the ankles and feet bilaterally.  
38 C.F.R. § 4.12(a), Diagnostic Code 8520.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, the ratings are combined with application of 
the bilateral factor.  38 C.F.R. § 4.124a. Lastly, the 
maximum rating which may be assigned for neuritis of the 
sciatic nerve not characterized by organic changes will be 
that for moderately severe incomplete paralysis.  38 C.F.R. § 
4.123. 

Since the September 16, 2005 sensory examination showed 
sensory involvement when stimuli were applied to the feet and 
since the examiner peripheral pulses 2+ and equal and that 
normal motor functions were appreciated, the Board concludes 
that the veteran's diabetic neuropathy of the lower 
extremities warrants no more than the current 10 percent 
rating.  The veteran's assertions of burning pain are not 
inconsistent with a finding of wholly sensory involvement.  
Throughout the record, there is no evidence of any functional 
impairment attributable to the diabetic neuropathy.  Thus, 
the Board concludes that the diabetic neuropathy of the right 
and lower extremities more closely approximate the criteria 
for a 10 percent rating.

In addition to disputing the rating level for peripheral 
neuropathy of the lower extremities, the veteran has disputed 
the assignment of an effective date of September 16, 2005, 
advancing that a compensable evaluation should have been 
assigned prior to that date.  

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).

In this case, although the veteran has reported subjective 
complaints relating to peripheral neuropathy of the lower 
extremities prior to September 16, 2005, the first clinically 
identified manifestations supporting a compensable evaluation 
date from the September 2005 examination.  In March 2000, his 
foot examination was assessed as normal with normal reflexes.  
Although he reported sensory problems in a June 2002 
examination, the examiner specifically reported his sensory 
examination as entirely normal.  Prior to September 2005, the 
veteran's peripheral neuropathy of the lower extremities 
would necessarily be regarded as noncompensably disabling 
complications of the veteran's diabetes mellitus.  See e.g. 
38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2007).  
Accordingly, the preponderance of the evidence is against an 
earlier effective date for a compensable rating for bilateral 
peripheral neuropathy of the lower extremities.  

Other Diabetes Mellitus Complications

Retinopathy

Pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6006, for the 
analogous condition of retinitis, this condition, in chronic 
form, is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity.  An additional rating 
of 10 percent will be combined with the rating based upon 
symptomatology, during continuance of active pathology.   The 
minimum rating during active pathology is 10 percent.

Another applicable provision, Diagnostic Code 6011, provides 
for a 10 percent rating for disability of the retina, with 
localized scars, atrophy, or irregularities, centrally 
located, with irregular, duplicated enlarged or diminished 
image (either unilateral or bilateral).  See 38 C.F.R. § 
4.84a.

On review of the determinative findings of record, the 
evidence continues to support the assignment of a 
noncompensable rating for diabetic retinopathy.  
Preliminarily, the veteran's loss of vision in his right eye 
has been attributed to a post service gunshot wound in 1978.  
The March 2000 examination did not identify any eye 
abnormality attributable to diabetes mellitus or any visual 
acuity or field loss whatsoever.  In any event, the most 
recent findings of corrected vision of 20/25 in the right eye 
do not correspond to a compensable rating under 38 C.F.R. § 
4.84, Table V (Ratings for Central Visual Acuity Impairment).  
Also, there are no complaints or other basis upon which to 
suggest visual field loss.  A compensable rating therefore 
would not be available in connection with Diagnostic Code 
6006 for retinitis.

Nephropathy

38 C.F.R. § 4.115b, Diagnostic Code 7541, pertaining to renal 
involvement in diabetes mellitus, sickle cell anemia, 
systemic lupus erythematosus, vasculitis, or other systemic 
disease processes, provides that the disability is rated as 
renal dysfunction.  Under Diagnostic Code 7913, Note (1), 
complications such as nephropathy and erectile dysfunction 
are rated as part of the diabetic process unless they are 
compensably disabling, in which case they are rated 
separately.  The veteran's nephropathy is not compensably 
disabling (under Diagnostic Code 7541), because edema, 
hematuria, or constant albuminuria resulting from the 
nephropathy have not been shown.  The veteran's hypertension 
is regarded as a component of his service connected coronary 
artery disease, for which the veteran has been awarded a 100 
percent schedular rating since September 16, 2005.  The 
veteran has also been awarded entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities for the period from 
January 18, 1997 to September 16, 2005.  

Atrophic Skin Changes

Skin changes, described as "positive for scaling and dried 
and crusted skin in the bilateral lower extremities at the 
ankles and feet", were first identified in the context of 
the September 2005 VA examination.  A January 2007 QTC 
examination associated the claimed disorder to the veteran's 
diabetes mellitus and described the condition as atrophic 
changes, dryness and cracking of the skin of the bilateral 
shins, without ulceration or crusting but with some 
exfoliation noted.  The area was less than 5 percent of the 
whole body, without tissue loss, induration, inflexibility, 
hypopigmentation or limitation of motion.  The area that was 
hyperpigmented was greater than six square inches with 
irregular atrophic texture greater than 6 square inches.  No 
medication was indicated.

The veteran's skin disorder is considered as for eczema under 
diagnostic code 7806.  Although the evaluation criteria were 
revised in 2002, the condition was not clinically identified 
until after the diagnostic criteria were revised.   

7806
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Code 7806 (effective August 30, 2002).

In this case, according to the January 2007 QTC examination 
report, the area affected is less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period.

Impotence

The veteran is receiving special monthly compensation for 
impotence (as loss of use of a creative organ) under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  A 
noncompensable rating for erectile dysfunction by analogy to 
Diagnostic Code 7522 (for penile deformity) is regarded as a 
noncompensable complication of the veteran's diabetes 
mellitus.  Diagnostic Code 7522 provides a 20 percent rating 
for penile deformity with loss of erectile power.  38 C.F.R. 
§ 4.115b.  This analogy is inappropriate, as the veteran does 
not have service connected penile deformity, and as his 
impotence is not due to penile deformity.

The veteran seeks a separate compensable rating for impotence 
in addition to the special monthly compensation which has 
been awarded.  The rating schedule does not provide for such 
a rating in addition to the special monthly compensation. In 
fact, that would constitute pyramiding, which is prohibited 
under 38 C.F.R. § 4.14.

In summary, the veteran seeks a benefit which the law does 
not authorize, and the claim lacks legal merit.  Hence, it 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Should the veteran's disability picture change in the future, 
he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of more 
than the currently assigned evaluations.

Furthermore, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's disabilities.  In that 
regard, the Board does not find that record reflects that the 
veteran's disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996).   




ORDER

An increased rating for diabetes mellitus is denied.

An increased rating for diabetic neuropathy of the right 
lower extremity is denied.

An increased rating for diabetic neuropathy of the left lower 
extremity is denied.

An effective date earlier than September 16, 2005 for the 
award of separate 10 percent ratings for peripheral 
neuropathy of the lower extremities is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


